Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is sent in response to Applicant’s Communication filed on September 21, 2021.

Response to Arguments
Applicant's arguments filed September 21, 2021 regarding claim 1 have been fully considered but they are not persuasive.

Applicant respectfully asserts that amended claim 1 incorporates all claim limitations of cancelled claim 4 (previously indicated as allowable subject matter).

The Examiner respectfully asserts that amended claim 1 (claim amendments filed September 21, 2021) just incorporated all claims limitations of claim 3 (previously rejected under 35 U.S.C. 102). Accordingly, claim 1 rejection under 35 U.S.C. 102 will be maintained.

Disposition of Claims
Claims 1-3, 5-9, 14-16 and 19-26 are pending in this application.
New Claims 21-26 have been added.
Claims 1-3 and 5-9 are rejected and Claims 14-16 and 19-26 are allowed.

Allowable Subject Matter
Claims 14-16 and 19-26 are allowed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 3, it is noted that said claim repeat again all claim limitations previously defined in base independent claim 1. Accordingly, said claim 3 renders the invention scope undermined.

With regard to claims 5-9, it is noted that said claims further define an insert with a tip and a plurality of radially oriented blades previously defined in canceled claim 4. Cancellation of claim 4 made all claims 5-9 undefined with several indefinite issues.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MEUSEL – (US 2011/0312427 A1).

With regard to claim 1, MEUSEL (Annotated with Examiner-assigned reference numbers, Fig. 1 below) discloses a breather shaft (shaft body 2) comprising:
a centrifuge (700) extending along a longitudinal axis, the centrifuge (700) being rotatable about the longitudinal axis ([0012]); and
a first portion (710) extending from the centrifuge (700) in a first direction along the longitudinal axis, the first portion (710) being rotatably fixed to the centrifuge (700), and
a second portion (720) extending from the centrifuge (700) in a second direction along the longitudinal axis such that the centrifuge (700) is positioned between the first and second portions (710, 720),
wherein the centrifuge (700) defines a plurality of inlet passageways ([0013]: 3a) extending from an exterior surface (2a) (i.e., bearing section 2a of the shaft body 2) of the centrifuge (700) into an interior area of the breather shaft (2),
wherein the first portion (710) comprises a proximal end (801) coupled to the centrifuge (700) and a distal end (901) displaced from the centrifuge (700),
wherein the first portion (710) defines a vent opening (3) and a vent passageway extending from the vent opening (3) to the interior area of the breather shaft (2
wherein the second portion (720) is rotatably fixed to the centrifuge (700)



    PNG
    media_image1.png
    492
    950
    media_image1.png
    Greyscale
 
MEUSEL Annotated Fig. 1

With regard to claim 2, MEUSEL discloses the breather shaft (2) of claim 1, and further on MEUSEL also discloses:
wherein the exterior surface (2a) of the centrifuge (700) is cylindrical.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN PICON-FELICIANO whose telephone number is (571)272-4938.  The examiner can normally be reached on M-TH 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/               Examiner, Art Unit 3747

/DAVID HAMAOUI/               Primary Examiner, Art Unit 3747